Title: From George Washington to the United States Senate, 25 September 1789
From: Washington, George
To: United States Senate


          
            Gentlemen of the Senate,
            United StatesSeptember 25th 1789.
          
          I nominate
          
            
              James Duane, Judge
              }
              for the District
            
            
              William S. Smith, Marshall
              of
            
            
              Richard Harrison, Attorney
              New-York.
            
            
              David Brearly, Judge,
              }
              for the District
            
            
              Thomas Lowry, Marshall,
              of
            
            
              Richard Stockton, Attorney
              New-Jersey.
            
          
          and
          I likewise nominate
          Thomas Jefferson for Secretary of State
          Edmund Randolph for Attorney-General
          Samuel Osgood for Post Master-General
          
            Go: Washington
          
        